Citation Nr: 1755060	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) syndrome. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). This matter was last before the Board in March 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Following the issuance of a September 2017 supplemental statement of the case in which the AMC continued the denial of the claim, the case was returned to the Board for its adjudication. 

In July 2012, a Travel Board hearing was held at the RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's March 2017 remand, the AMC was directed to forward the claims file to a VA neurologist or rheumatologist in order to elicit a medical opinion regarding whether the Veteran has TMJ syndrome, and, if so, what the likely etiology of the TMJ syndrome is.  Only after obtaining said opinion was the AMC to readjudicate the claim and then return the case to the Board for its own adjudication.  

Upon receipt of the claim, the claims file in March 2017 was forwarded to the same VA dentist who offered the former February 2016 examination that the Board already found fault with.  That dentist found that it was at least as likely as not that the TMJ syndrome was attributable to the Veteran's complaints of facial pain in service prior to the April 1981 motor vehicle accident, and supported that opinion by reference to the Veteran's consistent complaints of having experience facial pain prior to the 1981 motor vehicle accident.  That being said, the dentist acknowledged that the claims file needed to be reviewed by a neurologist or rheumatologist in order to rule out the possible etiological link between the TMJ and the Veteran's later diagnosis of fibromyalgia.  

After obtaining the March 2017 addendum opinion, a June 2017 deferred rating memorandum indicates that the AMC noted the need to have the claims file reviewed by a neurologist or rheumatologist; however, the subsequent VA opinion the AMC obtained, which was dated in August 2017, was prepared by a doctor specializing in occupational medicine.  That doctor declined to offer an opinion as to the etiology of the TMJ syndrome, finding instead that there was insufficient evidence to support a diagnosis of TMJ.  In support thereof, the doctor noted that there was no evidence on the February 2016 examination of the clicking and popping that is a key criterion for the diagnosis of TMJ syndrome.  Furthermore, the doctor dismissed the relevance of the Veteran's self-reported bruxism, noting that there was no evidence of clenching on the February 2016 examination.  

The Board first notes that the AMC failed to elicit an opinion from a rheumatologist or neurologist as it requested, which would by itself warrant remand in order to have the AMC comply with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  That being said, the opinion set forth in August 2017 by the VA doctor does not accord with the weight of the evidence in the claims file.  The Board primarily finds issue with the fact that a doctor who specializes in occupational medicine would seem to come to the contrary conclusion of a dentist regarding whether the Veteran has TMJ syndrome, seeing as how the dentist whose conclusions the August 2017 doctor relied upon appears to have concluded that at the very least the Veteran does have TMJ syndrome.  In any light, it is not clear at all from the two opinions obtained whether the Veteran has TMJ syndrome, and if so, whether it is related to service.  This case must be remanded back to the AMC for it to carry out the original remand instructions, copied in large part below.  


Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA neurologist or rheumatologist.  If the new specialist feels that an actual physical examination is necessary, such examination should be scheduled.  

The specialist should provide an opinion as to whether the Veteran currently has TMJ syndrome and, if so, whether it is at least as likely as not (50 percent probability or greater) that the TMJ syndrome was incurred in or is otherwise related to service.  In offering this opinion, the specialist should consider, and discuss as necessary, the complaints of facial pain in service prior to the April 1981 motor vehicle accident, in addition to the Veteran's assertions that her TMJ syndrome began following the motor vehicle accident.  The specialist should also specifically comment upon the possible connection between the TMJ syndrome and the Veteran's later diagnosis of fibromyalgia in July 2013.  The specialist must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  After completion of the foregoing, readjudicate the
claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




